WALTER M. ELSWICK, Judge.
This claim was submitted under the shortened procedure by the state road commission. From the record it appears that on November 17, 1942, a truck owned by the state road commission and driven by one of its employees collided with claimant’s Reo pickup truck at the east end of a one-way bridge neaf Lex, West Virginia. It appears that the road employee misjudged the distance from the bridge when seeing claimant’s truck traveling on the bridge. He did not reduce the speed of the state truck or cut to his side of the road. As the claimant’s truck was clearing the bridge on its side of the road the state truck struck claimant’s pickup truck, seriously damaging the left front fender, and cut a small hole in left front tire. The claimant was not at fault. The costs of repairs to the claimant’s truck by reason of the collision amounted to the sum of $50.00. The road commission recommends payment of the claim, which recommendation is approved by the assistant to the attorney general. From the record and recommendations we make an ward to the claimant of fifty dollars ($50.00).